Citation Nr: 1715045	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1. Entitlement to an earlier effective date prior to February 20, 2013, for the grant of service connection for chronic suppurative otitis media.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and alcohol dependence.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for type II diabetes mellitus, including as due to herbicide exposure.

6. Entitlement to service connection for diabetic nephropathy, including as due to herbicide exposure, or as secondary to type II diabetes mellitus.

7. Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to type II diabetes mellitus.

8. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure or secondary to alcohol dependence.

9. Entitlement to a higher (compensable) rating for service-connected chronic suppurative otitis media.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 RO decision that in pertinent part, granted service connection and a noncompensable rating for chronic suppurative otitis media effective February 20, 2013, and denied service connection for PTSD, alcoholism, type II diabetes mellitus, ED, diabetic nephropathy, peripheral neuropathy of the lower extremities, bilateral hearing loss, and a right ankle disability.

With regard to the PTSD claim, the evidence shows that the Veteran has been diagnosed with other psychiatric disorders, including depression. His claim therefore encompasses all of these diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additional evidence was received from the Veteran in August 2016. This evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence. 38 U.S.C.A. § 7105(e) (West 2014).  In fact he waived initial RO review of this evidence in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, diabetes mellitus, peripheral neuropathy of the lower extremities, diabetic nephropathy, ED, and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's original claim of entitlement to service connection for otitis media was received on February 20, 2013, years after service.

2. No formal or informal claim for service connection for otitis media was received from the Veteran prior to February 20, 2013.

3. The Veteran does not have a hearing loss disability of the right ear or left ear as a result of his active service.

4. The Veteran's service-connected otitis media is manifested by intermittent episodes, with no evidence of suppuration or aural polyps; and no evidence of otitis externa with swelling, dry and scaly or serous discharge, or itching requiring frequent or prolonged treatment, or a compensable degree of hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than February 20, 2013 for the grant of service connection for otitis media. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016).

2. Bilateral hearing loss was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for a higher initial compensable rating for suppurative otitis media have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 6200, 6201, 6210 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by a letter dated in October 2013. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Additional notice was sent in a June 2014 letter, and the claims were readjudicated in a May 2015 statement of the case.

With regard to the appeals for a higher initial rating and an earlier effective date for the award of service connection for otitis media, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service private and VA medical records, records from the Social Security Administration (SSA), and VA examination reports. 

The Board notes that the Veteran's service treatment records are incomplete, although the claims file does contain several service treatment records, including the reports of audiometric tests performed at service entrance and separation. With regard to the claim of service connection for hearing loss, the evidence does not reflect a current hearing loss disability. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim). Remand of the claim for service connection for hearing loss for another attempt to obtain additional service treatment records would merely delay adjudication with no benefit to the Veteran. 

With regard to the appeal for a higher initial rating for otitis media, service treatment records of treatment for this condition are already of record, and service connection has already been established. The current claim is adjudicated based on the level of severity of this disability during the appeal period, i.e., from February 2012 to the present, and the identified post-service medical records have been obtained. Remand of the claim for service connection for hearing loss for another attempt to obtain additional service treatment records would merely delay adjudication with no benefit to the Veteran.

With regard to the earlier effective date claim, as discussed below, the Veteran is receiving the earliest effective date allowable by law, the date of receipt of his claim, and the claim for an earlier effective date must be denied as a matter of law. Consequently, the notice and assistance provisions need not be further discussed. 38 C.F.R. § 3.159 (b)(3)(ii) (notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The Board finds that the VA examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's reported history, provided adequate rationales for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Earlier Effective Date

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation; otherwise, date of receipt of claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (b)(2)(i).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (2016). A "claim" is defined as a written communication requesting a determination of entitlement, or evidencing a belief in entitlement, to a specific benefit under the laws administered by VA submitted on an application form prescribed by the Secretary. 38 C.F.R. § 3.1 (p). 

The Veteran served on active duty from August 1971 to May 1974.

Private medical records reflect treatment for otitis externa in 1997.

The Veteran's original claim of service connection for otitis media (claimed as "ear problems") was received on February 20, 2013. 38 C.F.R. § 3.160(a),(b).

The Veteran underwent a VA examination in February 2014, and the examiner diagnosed chronic suppurative otitis media, opining that it was at least as likely as not that the current ear condition was related to service.

In an April 2014 rating decision, the RO granted service connection for otitis media, effective February 20, 2013.

The Veteran's original claim of service connection for otitis media was received in February 2013, many years after his separation from service. He does not contend, and the evidence does not reflect, that there was any prior formal or informal claim for service connection for otitis media. 38 C.F.R. §§ 3.155, 3.160. Consequently, the earliest possible effective date he may receive is February 20, 2013, the date of receipt of his original claim of service connection for otitis media. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Service Connection 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like sensorineural hearing loss, arthritis and psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b). Sensorineural hearing loss, as an organic disease of the nervous system, is considered to be a chronic disease under C.F.R. § 3.309 (a). See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hearing Loss

The Veteran contends that he has current bilateral hearing loss that is related to service.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that a minimum degree of hearing loss is a prerequisite for entitlement to service connection, and that a change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155 (1993). To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155   (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

The Veteran's service personnel records reflect that he served in the U.S. Army and his primary military occupational specialty (MOS) was electrical instrument repairman. He served in Thailand from June 1973 to May 1974, at which time he was an electrical instrument repairman and a test equipment repairman. He was assigned to an intercept maintenance facility, 7th Radio Research Field Station, Ramasun Station, Udorn, Thailand. 

Service treatment records reflect that audiometric testing on enlistment examination in May 1971 revealed right ear decibel thresholds of 20, 10, 5 and 5, and left ear decibel thresholds of 30, 5, 5, and 10, at the respective frequencies of 500, 1000, 2000, and 4000 hertz. Audiometric testing on separation examination revealed right ear decibel thresholds of 10, 10, 20 and 30, and left ear decibel thresholds of 15, 15, 10 and 20, at the respective frequencies of 500, 1000, 2000, and 4000 hertz. Service treatment records are negative for complaints or treatment of hearing loss.

Post-service medical records reflect that in June 2004, the Veteran's employer notified him that he had a decline in his hearing acuity, and that this may be caused by various medical conditions, work-related or non-work-related noise exposure, aging, or medications, and might be temporary. A report showed the results of audiometric tests performed yearly from 2002 to 2004. In May 2002, right ear decibel thresholds were 0, 0, 10, 10 and 20, and left ear decibel thresholds were 0, 5, 5, 5, and 10, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. In May 2003, right ear decibel thresholds were 0, 5, 5, 15, and 25, and left ear decibel thresholds were 15, 5, 0, 5, and 10, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. In May 2004, right ear decibel thresholds were 5, 0, 5, 15 and 25, and left ear decibel thresholds were 15, 10, 5, 20 and 35, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. In July 2004, right ear decibel thresholds were 10, 5, 5, 20, and 30, and left ear decibel thresholds were 5, 5, 0, 15 and 25, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

The claims file includes private audiograms from HealthWorks dated in October 2006, April 2012 and May 2012 which reflect a diagnosis of hearing loss. The May 2012 audiogram reflects right ear decibel thresholds of 10, 5, 0, 20 and 25, and left ear decibel thresholds of 5, 0, 0, 5, and 10, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. 

On VA examination of the ears in February 2014, the examiner noted that the Veteran had been diagnosed with hearing loss. The examiner reviewed the private audiograms listed above and indicated that they showed mild hearing loss at 6000 hertz on the right and left, and also at 8000 hertz on the left.

On VA audiological examination in April 2014, the examiner reviewed the claims file and indicated that the Veteran's service enlistment examination showed mild hearing loss in the left ear at 500 hertz. The examiner also noted that audiograms performed by the Veteran's employer showed normal hearing bilaterally in May 2002, normal hearing in the left ear in May 2003 with mild high frequency hearing loss in the right ear, bilateral mild high frequency hearing loss in May 2004, and mild high frequency hearing loss in the left ear and mild to moderate high frequency hearing loss in the right ear in July 2004. The Veteran complained of decreased hearing, which occurred gradually over the past 20 years. He reported military noise exposure as an electrician and electronic technician for three years, as well as on the rifle range, and post-service exposure as an electrician and electronic technician for 40 years. He also reported that his brother had hearing loss.

Current VA audiometric testing revealed right ear decibel thresholds of 5, 5, 5, 20, and 30, and left ear decibel thresholds of 5, 5, 5, 15 and 35, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. Speech discrimination scores using the Maryland CNC word list were 100 percent in the right ear and 98 percent in the left ear. The diagnosis was sensorineural hearing loss in both ears. The examiner stated that it was not as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service. The rationale was that hearing loss did not appear until 2003, which was many years after separation from service. The examiner noted that the Veteran had an extensive history of civilian occupational noise exposure.

The Board has reviewed the evidence of record. Although the Veteran has been diagnosed with sensorineural hearing loss, the results of the Veteran's private and VA audiological examinations confirm that he does not have sufficient hearing loss in either ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385. The Board finds that service connection is not warranted as there is no competent evidence of a current hearing loss disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim). 

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss. The benefit-of-the-doubt rule does not apply, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Higher Rating for Otitis Media

The Veteran has appealed for a higher initial rating for his service-connected otitis media. He has not made any contentions as to a worsened condition.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

The period under review begins in February 2012, one year prior to the date service connection for otitis media was established.

Throughout the rating period on appeal, the Veteran's service-connected chronic suppurative otitis media has been rated as noncompensable under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6200.

Under Diagnostic Code 6200, chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is rated as 10 percent disabling during suppuration or with aural polyps. A note following the Diagnostic Code indicates that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis or bone loss of the skull are rated separately. 

Chronic nonsuppurative otitis media with effusion (serous otitis media), is rated based on hearing impairment. 38 C.F.R. § 4.87, Diagnostic Code 6201.

On VA ear conditions examination in February 2014, the examiner noted that the Veteran had been diagnosed with chronic suppurative otitis media and hearing loss. The Veteran reported that during military service he developed problems with his ears and had several ear infections which required antibiotic treatment. He stated that when he separated from service, he continued to have problems with his ears with ear infections, and the last one was probably a few years ago.  The Veteran worked previously as an electrician and electronic technician. The Veteran reported difficulty hearing, including at work, and said that when discussing a problem near a machine he had a hard time hearing. He provided private medical records from his primary care physician regarding two episodes of otitis externa in 1997 that required antibiotic treatment. 

The Veteran reported that as part of his job evaluation, he had a hearing test and was told he had hearing loss. He stated that every few years he had an episode with bleeding from his ears, but he had never seen an ear, nose and throat (ENT) physician. He complained of occasional ear pain, worse in the winter. He did not have a treatment plan which included taking continuous medication for the diagnosed condition. He did not have any of the following findings, signs or symptoms attributable to Meniere's syndrome (endolymphatic hydrops), a peripheral vestibular condition or another diagnosed condition. He did not have a benign neoplasm of the ear (other than skin only, such as keloid) that causes any impairment of function, and had no surgical treatment for any ear condition.

On physical examination, the external ear, ear canal, and tympanic membrane were all normal. He had no benign or malignant neoplasm or metastases related to any of the listed diagnoses, and no other pertinent physical findings, complications, conditions, signs and/or symptoms. The examiner reviewed the private audiograms of record and indicated that they showed mild hearing loss at 6000 hertz on the right and left, and also at 8000 hertz on the left.

Private medical records from the Veteran's primary care provider, Dr. B.G., reflect treatment for otitis externa in 1997. Treatment records during the appeal period consistently show that his ear canal and tympanic membrane are unremarkable, and do not show treatment for otitis media.

On VA audiological examination in April 2014, audiometric testing revealed right ear decibel thresholds of 5, 5, 5, 20, and 30, and left ear decibel thresholds of 5, 5, 5, 15 and 35, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. Speech discrimination scores using the Maryland CNC word list were 100 percent in the right ear and 98 percent in the left ear. The diagnosis was sensorineural hearing loss in both ears. 

On review of the evidence of record, the Board finds that a compensable rating for chronic suppurative otitis media is not warranted. A higher 10 percent rating is not warranted under Diagnostic Code 6200 (chronic suppurative otitis media) because there is no clinical or lay evidence of suppuration throughout the rating period on appeal. In fact, there is no evidence of treatment for otitis media during this period. A rating of 10 percent is potentially available under DC 6210 (chronic otitis externa) but there is no indication that the Veteran has experienced swelling, dry and scaly or serous discharge, and itching requiring frequent or prolonged treatment during the period under review.

Considering the disability under Diagnostic Code 6201 (chronic nonsuppurative otitis media with effusion), based on hearing impairment, the criteria for a compensable evaluation are not met. The Veteran's bilateral hearing loss is noncompensable under Diagnostic Code 6100. 38 C.F.R. § 4.85. The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85. Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness. 38 C.F.R. § 4.85. To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average. 38 C.F.R. § 4.85 (b). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear. 38 C.F.R. § 4.85 (e).

The findings on the Veteran's audiometric study in April 2014 correlate to a designation of level I hearing in the right ear and level I hearing in the left ear, using Table VI. Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated. Thus a higher rating is not warranted under Diagnostic Codes 6201 and 6100. There are no other applicable rating criteria for consideration.

In sum, based on the evidence of record and analysis above the Board finds the criteria for a compensable initial rating for otitis media have not been met. Accordingly, the claim must be denied.

The Board has also considered whether the Veteran's otitis media presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. Id. at 115. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date earlier than February 20, 2013, for the award of service connection for otitis media is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a higher initial rating for service-connected otitis media is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for an acquired psychiatric disorder, diabetes mellitus, peripheral neuropathy of the lower extremities, diabetic nephropathy, ED, and a right ankle disability.

Initially, the Board notes that the Veteran's service treatment records and service personnel records are incomplete. It does not appear that the AOJ has exhausted all possible avenues to obtain a more complete set, and the AOJ has not issued a formal finding of unavailability of such records, or notified the Veteran that the records are incomplete. The Board finds that another attempt should be made to obtain such records, and the Veteran should be contacted in an effort to obtain any additional outstanding service records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

The available service personnel records reflect that the Veteran was discharged from the U.S. Army reserve in August 1971, prior to his period of active duty. No records from this period are on file, and an attempt should be made to obtain them.

Moreover, the AOJ has not attempted to verify the Veteran's claimed service in Vietnam. A May 2014 letter from a Vet Center noted that the Veteran reported that he flew into Tan Son Nhut Air Base in Saigon, Vietnam in 1973. On remand, the AOJ should attempt to verify this assertion.

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era. VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand." Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. That allows for presumptive service connection of the diseases associated with herbicide exposure. VA Adjudication Manual, M21-1 (M21-1), Part IV, Subpart ii, Chapter 1, Section H.5.a.
 
In his February 2013 claim, the Veteran asserted that during service, while stationed at Ramasun Station, Thailand, Agent Orange was used to control weeds and foliage. He stated that while he was there, he stood guard duty on the perimeter of the base many times (excess of 2 times or more per month) and was responsible for mail duty which required travel all over and through the base in a Cushman open vehicle (no windows) every day except Sundays, and that he was exposed to Agent Orange in this way. 

The Veteran's service personnel records reflect that he served in the U.S. Army and his primary MOS was electrical instrument repairman. He served in Thailand from June 1973 to May 1974, at which time he was an electrical instrument repairman and a test equipment repairman. He was assigned to an intercept maintenance facility, 7th Radio Research Field Station, Ramasun Station, Udorn, Thailand. 

In a formal finding memorandum issued in January 2014, the RO made conflicting findings. The RO stated that it had determined that the information required to corroborate the claimed exposure to herbicides described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Manne Corps or National Archives and Records Administration (NARA) records. The RO stated that the Veteran's service treatment records and service personnel records were negative for evidence of service in the Republic of Vietnam or herbicide exposure, and also stated, "The evidence also did show that the Veteran was exposed to Herbicide Exposure in Thailand." The RO then concluded that the Veteran did not provide evidence to substantiate his claim that he was exposed to herbicides. 

As noted above, the available service treatment records and service personnel records are incomplete. Such records are highly relevant to these claims, particularly with regard to the disabilities claimed as due to herbicide exposure.

With regard to the claim of service connection for an acquired psychiatric disorder, the Board finds that the evidence of record is contradictory, and another VA examination and medical opinion is needed. The VA examiner is asked to provide a medical opinion as to the likelihood that any current chronic psychiatric disorder (or any psychiatric disorder that was diagnosed since the Veteran's claim in February 2013) is related to service.

In this regard, the Board notes that on VA PTSD examination in February 2014, the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD, and instead diagnosed alcohol dependence and depressive disorder not otherwise specified (NOS). The examiner opined that it was likely that the Veteran's pre-service alcohol abuse was aggravated by military service, but did not provide a medical opinion as to the etiology of the current depressive disorder, and stated that the association of depressive symptoms with his alcohol dependence was unclear.

Governing law and regulation provide that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 105; 38 C.F.R. § 3.301. However, case law provides that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to a service-connected disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

By a letter dated in May 2014, a Vet Center social worker diagnosed PTSD based partly on an unverified incident in which the Veteran experienced the "threat of surface-to-air missiles" while landing in Vietnam, and partly on being on red-alert for enemy fighters in the area of his base in Thailand. The social worker opined that the Veteran's alcohol problems were co-morbid with his symptoms of anxiety and depressed mood.

VA and private medical records reflect longstanding treatment for alcohol abuse and alcohol dependence. A March 2012 VA psychiatric admission assessment diagnosed major depressive episode, rule out major depressive disorder, substance-induced depression, and alcohol dependence.

In an August 2016 opinion, a private psychologist, H.H.G., Ph.D. stated that she had interviewed the Veteran in July 2016, and diagnosed unspecified depressive disorder that more likely than not began in military service, and also diagnosed alcohol use disorder, moderate.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Contact the Veteran and his representative and ask them to submit any additional service treatment records or service personnel records in his possession.

2. Request through official sources service treatment and personnel records for the Army active duty from August 1971 to May 1974, and reserve service dated prior to August 1971. All requests and responses should be documented in the claims file. If records are not available, a finding of whether further efforts to obtain such records would be futile should be made. If additional information is needed from the Veteran to request the records, the Veteran should be asked to provide it.

3. Attempt to verify the Veteran's assertion that he flew into (landed at) Tan Son Nhut Air Base in Saigon, Vietnam in 1973. 

4. Undertake appropriate development with regard to the Veteran's contentions regarding claimed herbicide exposure in Thailand, and issue a formal finding if such development is unsuccessful.

5. After actions #1-4 are completed, schedule the Veteran for a VA mental disorders examination. The Veteran's claims file should be made available to and reviewed by the examiner, including the prior VA and private examinations. All tests deemed necessary should be performed and all findings should be reported in detail. The examiner should identify all current psychiatric disorders found to be present, and should attempt to reconcile the multiple different psychiatric diagnoses shown in the record.

(a) If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based.

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any currently demonstrated psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6. Then, the AOJ should readjudicate the claims on appeal, with consideration of all of the evidence received since the statement of the case. If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond, before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


